Case 13-09503        Doc 42     Filed 11/02/18     Entered 11/02/18 12:49:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 09503
         Norma L Parker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/11/2013.

         2) The plan was confirmed on 05/09/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/22/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $39,103.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-09503              Doc 42         Filed 11/02/18    Entered 11/02/18 12:49:44                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $35,910.00
           Less amount refunded to debtor                               $1,470.87

 NET RECEIPTS:                                                                                           $34,439.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,325.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $1,395.69
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,720.69

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 77th St Depot Federal Credit Union       Unsecured      1,839.00            NA              NA            0.00       0.00
 77th St Depot Federal Credit Union       Unsecured      1,273.00            NA              NA            0.00       0.00
 77th Street Depot Federal Credit Union   Unsecured      4,944.00       6,251.26        6,251.26      1,042.40        0.00
 Ambous Anderson                          Unsecured           1.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent          Unsecured         788.00        787.74          787.74        132.21        0.00
 Asset Acceptance                         Unsecured      1,259.00       1,282.61        1,282.61        215.26        0.00
 Asset Acceptance LLC                     Unsecured      1,274.00            NA              NA            0.00       0.00
 Bank of America                          Unsecured         343.00           NA              NA            0.00       0.00
 Cerastes LLC                             Unsecured         693.00        718.00          718.00        120.50        0.00
 Commonwealth Edison Company              Unsecured      2,605.00       2,604.93        2,604.93        434.37        0.00
 Commonwealth Financial                   Unsecured         416.00           NA              NA            0.00       0.00
 Credit Management Lp                     Unsecured      1,825.00            NA              NA            0.00       0.00
 Enhanced Recovery                        Unsecured      1,471.00            NA              NA            0.00       0.00
 Fifth Third Bank                         Unsecured         760.00           NA              NA            0.00       0.00
 gleason law group                        Unsecured           1.00           NA              NA            0.00       0.00
 Heritage Acceptance Corp                 Secured        5,355.00       5,011.75        5,011.75      5,011.75     268.97
 Illinois Dept of Revenue 0414            Unsecured           0.00        271.80          271.80          45.62       0.00
 Illinois Dept of Revenue 0414            Priority            1.00      3,020.00        3,020.00      3,020.00        0.00
 Internal Revenue Service                 Unsecured           0.00    27,109.93        27,109.93      4,520.58        0.00
 Internal Revenue Service                 Priority      17,525.00     13,993.70        13,993.70     13,993.70        0.00
 Millenium Credit Consultants             Unsecured         161.00           NA              NA            0.00       0.00
 Municipal Collections Of America         Unsecured         150.00        150.00          150.00          25.17       0.00
 National Service Bur                     Unsecured         814.00           NA              NA            0.00       0.00
 Nicor Gas                                Unsecured      2,000.00       3,533.44        3,533.44        589.20        0.00
 Premier Bankcard                         Unsecured         427.00        426.76          426.76          71.62       0.00
 Resurgent Capital Services               Unsecured      1,655.00       1,353.09        1,353.09        227.09        0.00
 Shelist Law Firm LLC                     Unsecured     14,675.45            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-09503        Doc 42      Filed 11/02/18     Entered 11/02/18 12:49:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,011.75          $5,011.75           $268.97
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,011.75          $5,011.75           $268.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $17,013.70         $17,013.70              $0.00
 TOTAL PRIORITY:                                         $17,013.70         $17,013.70              $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,489.56          $7,424.02              $0.00


 Disbursements:

         Expenses of Administration                             $4,720.69
         Disbursements to Creditors                            $29,718.44

 TOTAL DISBURSEMENTS :                                                                     $34,439.13


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
